Exhibit 10.4

2008 FORM OF EMPLOYMENT AGREEMENT
(dated as of ____________________)

          AGREEMENT, made and entered into as of the date first above written,
by and between, XL Capital Ltd, a Cayman Islands corporation (the “Company”),
and ______________ (the “Executive”).

          WHEREAS, the Company and the Executive each desire that the Executive
become employed by the Company and that the terms and condition of such
employment be memorialized by a written agreement;

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the Company, the
Guarantors (as hereinafter defined) and the Executive (the “Parties”) agree as
follows:

          1. EMPLOYMENT.

          [Subject to Section 3(c) below,]* the Company hereby employs the
Executive, and the Executive hereby accepts employment with the Company, for the
term of this Agreement as set forth in Section 2, below, in the position and
with duties and responsibilities set forth in Section 3, below, and upon such
other terms and conditions as are hereinafter stated.

          2. TERM OF EMPLOYMENT.

          [Subject to Section 3(c) below,]* the stated term of employment under
this Agreement shall commence on the date first above written (the “Date of the
Agreement”) and shall continue through the close of business on the first
anniversary of the Date of the Agreement, subject to earlier termination as
provided in Section 8, below, and extension as provided in the next succeeding
sentence. On the first anniversary of the Date of the Agreement and on each
anniversary thereafter, the stated term of employment shall be automatically
extended for an additional one year unless the Company gives notice in writing
to the Executive or the Executive gives notice in writing to the Company at
least six months prior to such anniversary that the term is not to be so
extended.

          3. POSITIONS, DUTIES AND RESPONSIBILITIES.

          (a) GENERAL. The Executive shall be employed as the ____________ of
the Company. In such position, the Executive shall have the duties,
responsibilities and authority normally associated with the office, position and
titles of such an officer of an insurance, reinsurance and financial services
company, or holding company, whose shares are publicly traded in the United
States. In carrying out his duties and responsibilities, the Executive shall
report to the ________________ of the Company. During the term of this
Agreement, the Executive shall

--------------------------------------------------------------------------------

* Where applicable.

--------------------------------------------------------------------------------



devote his full business time to the business and affairs of the Company, and
shall use his best efforts, skills and abilities to promote the Company’s
interests.

          (b) PERFORMANCE OF SERVICES. The Executive’s services under this
Agreement, which are global in nature, shall be performed at the location or
locations reasonably requested by the Company; [provided, however, that such
services will be performed outside the United States and in accordance with the
guidelines established by the Company from time to time for the location of the
performance of services on behalf of the Company and its subsidiaries.]* The
Executive acknowledges that the Company may require the Executive to travel to
the extent such travel is reasonably necessary to perform the services hereunder
and that such travel may be extensive. To the extent reasonably requested by the
Company, the Executive shall allocate greater business time to a location other
than his principal business location, and if reasonably requested by the
Company, the Executive shall relocate to such other locations. Any such
relocation will not be considered to be a breach of this Agreement.

          (c) [WORK PERMITS. The employment of the Executive by the Company
shall be contingent upon the issuance to the Executive of a suitable (for the
purposes of the Executive’s contemplated employment by the Company) work permit
by the Bermuda government authorities and any other permits required by any
Bermuda government authority. Both the Company and the Executive shall use their
respective best efforts to obtain, maintain and renew said permit(s) so as to
allow the Executive to be employed under the terms hereof. The Company shall be
responsible for permit fees. If at any time said permit(s), having been
obtained, expire and are not renewed or cease to be valid and such renewal or
validation is necessary in order for the Executive to be employed by the Company
as contemplated by this Agreement and the non-renewal or invalidation is beyond
the control of both the Company and the Executive, employment under this
Agreement shall terminate immediately upon the expiration of said per-mit(s) or
upon said permit(s) ceasing to be valid unless the Executive can discharge his
duties and responsibilities effectively from another location not requiring said
permit(s) that is reasonably acceptable to the Executive and non-prejudicial to
the interests of the Company. In the event of such termination, the provisions
of Section 8(d) shall apply to such termination of the Executive’s employment
(or, if within (i) the one-year period prior to the date of a Change in Control,
as hereinafter defined, provided the conditions set forth in the last paragraph
of Section 8(d)(iii) are satisfied, or (ii) the Post-Change Period, as
hereinafter defined, such termination shall, in the case of clauses (i) or (ii),
be considered a termination by the employee for “Good Reason”) provided that
non-renewal of said permit(s) or invalidation thereof are not a direct result of
any material action or omission of the Executive that would reasonably cause
such permit(s) not to be renewed or validated.]*

--------------------------------------------------------------------------------

* Where applicable.

-2-

--------------------------------------------------------------------------------



          4. BASE SALARY.

          The Executive shall be paid a Base Salary by the Company equal to US$
_______ payable in accordance with the Company’s regular pay practices. Such
Base Salary shall be subject to annual review in accordance with the Company’s
practices for executives as in effect from time to time and may be increased at
the discretion of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”).

          5. BONUSES.

          In addition to the Base Salary provided for in Section 4, above, the
Executive shall be eligible for an annual cash bonus under the Company’s Annual
Incentive Compensation Plan as in effect from time to time, with a bonus
opportunity which is substantially similar to that of similarly situated
executives. The Executive may be awarded such annual bonuses thereunder as may
be approved by the Compensation Committee based on corporate, individual and
business unit performance measures, as appropriate, established or approved from
time to time, by the Compensation Committee. Any annual bonus shall be paid in
cash in a lump sum after the end of the calendar year for which the annual bonus
is paid and no later than March 15 following such calendar year, unless deferred
at the Executive’s option in accordance with the provisions of any applicable
deferred compensation plan of the Company or it subsidiaries in effect from time
to time. Nothing in this Section 5 shall confer upon the Executive any right to
a minimum annual bonus.

          6. EMPLOYEE BENEFIT PROGRAMS.

          During the term of the Executive’s employment under this Agreement,
the tive shall be entitled to participate in all employee benefit programs of
the Company as are effect from time to time and in which similarly situated
senior executives of the Company are eligible to participate.

          7. BUSINESS EXPENSE REIMBURSEMENT, FRINGE BENEFITS AND RELOCATION
EXPENSES.

          (a) EXPENSE REIMBURSEMENT AND FRINGE BENEFITS. During the term of the
Executive’s employment under this Agreement, the Executive shall be entitled to
participate in the Company’s travel and entertainment expense reimbursement
programs and its executive fringe benefit plans and arrangements, all in
accordance with the terms and conditions of such programs, plans and
arrangements as in effect from time to time as applied to the Company’s
similarly situated executives.

          (b) [RELOCATION EXPENSES. The Company shall pay directly or reimburse
the Executive, in either case on an after-tax basis to the Executive, for
reasonable moving expenses in relocating the Executive and his immediate family
from Bermuda to a location in the United States designated by the Executive (or
the Executive’s estate or other legal representative in the event of his death)
following the Executive’s “separation from service” (within the meaning Treas.
Reg. Section 1.409A -1(h)) with the Company for any reason other than Cause (as

-3-

--------------------------------------------------------------------------------



hereinafter defined). Any such expenses must be incurred by the Executive not
later than the last day of the calendar year following the calendar year in
which the Executive’s separation from service with the Company occurs. Any such
reimbursement for moving expenses shall be made promptly by the Company and, in
all events, no later than the last day of the second calendar year following the
calendar year in which the Executive’s separation from service with the Company
occurs. Any such payment or reimbursement for taxes shall be made on or before
the due date of the Executive’s tax return for the applicable year, but in no
event later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which he remits the related taxes.]*

          8. TERMINATION OF EMPLOYMENT.

          (a) TERMINATION DUE TO DEATH. In the event the Executive dies during
the term of employment hereunder, the Executive’s spouse, if the spouse survives
the Executive, (or, if the Executive’s spouse does not survive him, the estate
or other legal representative of the Executive) shall be entitled to receive the
Base Salary as provided in Section 4, above, at the rate in effect at the time
of Executive’s death, to be paid in accordance with the Company’s regular
payroll practices (as in effect at the time of death) through the end of the
sixth month after the month in which the Executive dies. In addition to the
above, the estate or other legal representative of the Executive shall be
entitled to:

     (i) any annual bonus awarded in accordance with the Company’s bonus program
but not yet paid under Section 5, above, to be paid at the time such bonus would
otherwise be due under Section 5 above, and reimbursement of business expenses
incurred prior to death in accordance with Section 7[(a)]* above,

     (ii) within 45 days after the date of death (with the actual date of
payment within such 45 day period to be determined by the Company), a pro rata
bonus for the year of death in an amount determined by the Compensation
Committee, but in no event less than a pro rata portion of the Executive’s
average annual bonus for the immediately preceding three years (or the period of
the Executive’s employment with the Company, if less),

     (iii) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive
determined in accordance with the terms thereof,

     (iv) for a period of six months following the Executive’s death, continued
medical benefit plan coverage (including dental and vision benefits if provided
under the applicable plans) for the Executive’s dependents, if any, under the
Company’s medical benefit plans upon substantially the same terms and conditions
(including cost of coverage to the dependents) as is then in existence for other
executives during the coverage period; provided, that, if the Executive’s
dependents cannot continue to participate in the

--------------------------------------------------------------------------------

* Where applicable.

-4-

--------------------------------------------------------------------------------



Company plans providing such benefits, the Company shall otherwise provide such
benefits on substantially the same after-tax basis as if continued participation
had been permitted (and any payment made by the Company in respect of any taxes
imposed with respect to such benefits shall be paid to the Executive’s
dependents, or to the applicable taxing authority on their behalf, no later than
the due date of such taxes), and

     (v) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6, above, determined in
accordance with the applicable terms and provisions of such programs.

          (b) TERMINATION DUE TO DISABILITY. In the event the Executive’s
employment hereunder is terminated due to his disability, as determined under
the Company’s long-term disability plan, the Executive shall be entitled to:

     (i) a cash lump sum payment made, subject to Section 25 below, 60 days
after the date of termination in an amount equal to the Base Salary as provided
in Section 4, above, that would have been paid to the Executive had he remained
employed through the end of the sixth month after the month in which the
Executive’s employment terminates due to disability,

     (ii) any annual bonus awarded in accordance with the Company’s bonus
program but not yet paid under Section 5, to be paid, subject to Section 25
below, at the time such bonus would otherwise be due under Section 5 above, and
reimbursement of business expenses incurred prior to termination of employment
in accordance with Section 7(a) above,

     (iii) subject to Section 25 below, 60 days after the date of termination, a
pro rata bonus for the year of termination in an amount determined by the
Compensation Committee, but in no event less than a pro rata portion of the
Executive’s average annual bonus for the immediately preceding three years (or
the period of the Executive’s employment with the Company, if less),

     (iv) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive,
determined in accordance with the terms thereof,

     (v) for a period of six months following the termination of the Executive’s
employment, continued medical benefit plan coverage (including dental and vision
benefits if provided under the applicable plans) for the Executive (and the
Executive’s dependents, if any) under the Company’s medical benefit plans upon
substantially the same terms and conditions (including cost of coverage to the
Executive) as is then in existence for other executives during the coverage
period; provided, that, if the Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on substantially the same after-tax basis as if continued participation
had been permitted (and any payment made by the Company in respect of any taxes
imposed with respect to such benefits shall be paid to the Executive, or to the

-5-

--------------------------------------------------------------------------------



applicable taxing authority on his behalf, no later than the due date of such
taxes); provided further, however, that, in the event the Executive becomes
reemployed with another employer and becomes eligible to receive medical
benefits from such employer, the medical benefits described herein shall
immediately cease, and

     (vi) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6 above, determined in
accordance with the applicable terms and provisions of such programs.

          (c) TERMINATION FOR CAUSE.

     (i) The employment of the Executive under this Agreement may be terminated
by the Company for Cause, such termination to be effective upon the Company
giving the Executive written notice of termination in accordance with the
provisions of this Agreement. For this purpose, “Cause” shall mean:

          (A) conviction of the Executive of a felony involving moral turpitude,
dishonesty or laws to which the Company or its Affiliates are subject in
connection with the conduct of its or their business;

          (B) the Executive, in carrying out his duties for the Company under
this Agreement, has been guilty of (1) willful misconduct or (2) substantial and
continual refusal by the Executive to perform the duties assigned to the
Executive pursuant to the terms hereof; provided, however, that any act or
failure to act by the Executive shall not constitute Cause for purposes of this
Section 8(c)(i)(B) if such act or failure to act was committed, or omitted, by
the Executive in good faith and in a manner he reasonably believed to be in the
overall best interests of the Company, as the case may be. The determination of
whether the Executive acted in good faith and that he reasonably believed his
action to be in the Company’s overall best interest, as the case may be, will be
in the reasonable judgment of the Compensation Committee; or

          (C) the Executive’s continued willful refusal to obey any lawful
policy or requirement duly adopted by the Board of Directors of the Company and
the continuance of such refusal after receipt of written notice.

     (ii) In the event of a termination for Cause under Section 8(c)(i), above,
the Executive shall be entitled only to:

          (A) Base Salary as provided in Section 4, above, at the rate in effect
at the time of his termination of employment for Cause, through the date on
which termination for Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

          (B) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive,
determined in accordance with the terms thereof, and

-6-

--------------------------------------------------------------------------------



          (C) the vested accrued benefits, if any, under employee benefit
programs of the Company, as provided in Section 6, above, and reimbursement of
properly incurred unreimbursed business expenses under the business expense
reimbursement program as described in Section 7, above, determined in accordance
with the applicable terms and provisions of such employee benefit and expense
reimbursement programs; provided that the Executive shall not be entitled to any
such benefits unless the terms and provisions of such programs expressly state
that the Executive shall be entitled thereto in the event his employment is
terminated for Cause (as defined in this Agreement or otherwise).

          (d) TERMINATION WITHOUT CAUSE.

          (i) Anything in this Agreement to the contrary notwithstanding, the
Executive’s employment may be terminated by the Company without Cause as
provided in this Section 8(d). A termination due to death or disability, as
described in Section 8(a) or (b), above, or a termination for Cause, as
described in Section 8(c), above, shall not be deemed a termination without
Cause under this Section 8(d). For the avoidance of doubt, if a notice of
non-renewal of this Agreement pursuant to Section 2 is issued by the Company,
the termination of the Executive’s employment at the end of the term shall be
considered a termination by the Company without Cause hereunder.

          (ii) In the event the Executive’s employment is terminated by the
Company without Cause (x) prior to a Change in Control (other than as provided
in the last paragraph of Section 8(d)(iii), in which case the provisions of
Section 8(d)(iii) shall apply in lieu of this Section 8(d)(ii)) or (y) following
the Post-Change Period (as hereinafter defined), the Executive shall be entitled
to:

          (A) Base Salary as provided in Section 4, above, at the rate in effect
at the time of his termination of employment without Cause, through the date on
which termination without Cause occurs, to be paid in accordance with the
Company’s regular payroll practices,

          (B) provided the Executive executes, on or before the date that is
fifty (50) days following the date of his termination of employment, a general
release of claims against the Company and its Affiliates (as defined below) in
form and substance satisfactory to the Company and does not revoke such release
prior to the end of the seven day statutory revocation period, a cash lump sum
payment made, subject to Section 25 below, sixty (60) days after termination of
employment equal to (x) two times the Executive’s annual Base Salary, at the
annual rate in effect in accordance with Section 4, above, immediately prior to
such termination and (y) one times the higher of the targeted annual bonus for
the year of such termination, if any, or the average of the Executive’s annual
bonus payable by the Company for the three years immediately preceding the year
of termination (or such shorter period during which the Executive has been
employed by the Company),

          (C) any annual bonus awarded in accordance with the Company’s bonus
program but not yet paid under Section 5, above, to be paid, subject to Section
25 below, at the time such bonus would otherwise be due under Section 5 above,
and reimbursement

-7-

--------------------------------------------------------------------------------



of business expenses incurred prior to termination of employment in accordance
with Section 7(a) above,

          (D) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive,
determined in accordance with the terms thereof,

          (E) for a period of twenty-four months following the termination of
the Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided, however, with respect to the
participation by the Executive in the medical insurance plan hereunder, the
following conditions shall be met: (i) the amount eligible for reimbursement or
payment under any such plan in one calendar year may not affect the amount
eligible for reimbursement or payment under such plan in any other calendar year
(except that the plan may impose a limit on the amount that may be reimbursed or
paid if such limit is imposed on all participants), and (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred; provided, further, however,
that, in the event the Executive becomes reemployed with another employer and
becomes eligible to receive medical benefits from such employer, the medical
benefits described herein shall immediately cease, and

          (F) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6 above, determined in
accordance with the applicable terms and provisions of such programs.

          (iii) In the event the Executive’s employment is terminated by (x) the
Company without Cause within the twenty-four month period following a Change in
Control (as defined in Exhibit A hereto) (the “Post-Change Period”) or (y) the
Executive terminates his employment for “Good Reason” (as defined in Exhibit B
hereto) during the Post-Change Period, the Executive shall be entitled to the
following, paid in the case of amounts set forth in (B), (C) and (D) below,
subject to Section 25 below, 60 days after termination of employment:

          (A) Base Salary as provided in Section 4, above, at the rate in effect
at the time of his termination of employment, through the date on which
termination occurs, to be paid in accordance with the Company’s regular payroll
practices,

-8-

--------------------------------------------------------------------------------



          (B) a cash lump sum payment equal to two times the Executive’s annual
Base Salary, at the rate in effect in accordance with Section 4, above, or
immediately prior to such termination or Change in Control, whichever is
greater,

          (C) a cash lump sum payment equal to two times the average annual
bonus awarded to the Executive by the Company in the three years prior to the
year in which the Change in Control occurs (or shorter period during which the
Executive had been employed by the Company); provided such bonuses shall be at
least equal to the targeted annual bonus, if any, for the year of such
termination,

          (D) an amount equal to (i) the higher of (x) the bonus actually
awarded to the Executive by the Company for the year immediately preceding the
year in which the Change in Control occurs or (y) the targeted amount of bonus,
if any, that would have been awarded to the Executive in respect of the year in
which the termination of employment occurs, multiplied by (ii) a fraction, the
numerator of which is the number of months or fraction thereof in which the
Executive was employed by the Company in the year of termination of employment,
and the denominator of which is 12,

          (E) options to purchase equity securities of the Company or other
rights with respect to equity securities of the Company held by the Executive
shall immediately vest in full and shall continue to be exercisable for three
years from the date of termination of employment, notwithstanding the
Executive’s termination of employment, or the original full term of the option
or other right, if shorter,

          (F) for a period of twenty-four months following the termination of
the Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided, however, with respect to the
participation by the Executive in the medical insurance plan hereunder, the
following conditions shall be met: (i) the amount eligible for reimbursement or
payment under any such plan in one calendar year may not affect the amount
eligible for reimbursement or payment under such plan in any other calendar year
(except that the plan may impose a limit on the amount that may be reimbursed or
paid if such limit is imposed on all participants), and (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred; provided further, however,
that, in the event the Executive becomes reemployed with another employer and
becomes eligible to receive medical benefits from such employer, the medical
benefits described herein shall immediately cease, and

-9-

--------------------------------------------------------------------------------



          (G) full and immediate vesting under the Company’s retirement plans as
of the date of termination, to the extent permitted by applicable law; provided,
however, that if such full and immediate vesting cannot be provided under a
“qualified employer plan” (within the meaning of Treas. Reg. Section 1.409A
-1(a)(2)) under applicable law, then the present value of economically
equivalent benefits, determined using reasonable assumptions and on an after-tax
basis to the Executive, shall be paid in a cash lump sum to the Executive,
subject to Section 25 below, 60 days after termination of employment.

          Anything in this Agreement to the contrary notwithstanding, the
Executive shall be entitled to the benefits described in (A)-(G) above, if the
Executive’s employment with the Company is terminated by the Company (other than
for Cause) within one year prior to the date on which a “409A Change in Control”
(as defined below) occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect the 409A Change in Control or (ii)
otherwise arose in connection with or anticipation of the 409A Change in
Control; provided, however, that in such event, amounts in excess of those
otherwise payable to the Executive under Section 8(d)(ii) above will be payable
hereunder only following the 409A Change in Control (and, subject to Section 25
be-low,10 days thereafter). For purposes hereof, a “409A Change in Control”
means a “change in control event” (as defined in Treas. Reg. Section 1.409A
-3(i)(5)) with respect to the Company that also constitutes a Change in Control.

          (iv) If, in situations where Section 8(d)(iii) does not apply, at any
time during the term of the Executive’s employment hereunder and without the
Executive’s written consent, duties are assigned to the Executive that are
materially inconsistent with his position as described in Section 3 above, or
the Company does not cure any material breach by it of any provision of Sections
4 through 7 of this Agreement within 30 calendar days following written notice
of same by the Executive (which written notice must be given within 30 calendar
days after such breach), the Executive shall have the right to terminate his
employment within 30 calendar days of the Company’s failure to rescind such
assignment in accordance with the proviso below or of such failure to cure a
breach, as the case may be, and such termination shall be deemed a termination
by the Company without Cause under Section 8(d)(ii), above, provided, in the
case of assignment of duties that are materially inconsistent with those set
forth in Section 3 above, the Executive shall have given the Company written
notice of such assignment within 30 calendar days of such assignment and shall
not, within 30 calendar days thereafter, have had the assignment of inconsistent
duties rescinded.

          (e) VOLUNTARY TERMINATION BY THE EXECUTIVE. The Executive may
voluntarily terminate his employment prior to the expiration of the term of this
Agreement upon at least three months’ prior written notice to the Company. Such
termination shall constitute a voluntary termination and, except as provided in
Section 8(d)(iii) or Section 8(d)(iv), above, in such event the Executive shall
be limited to the same rights and benefits as applicable to a termination by the
Company for Cause as provided in Section 8(c), above. A voluntary termination in
accordance with this Section 8(e) shall not be deemed a breach of this
Agreement. A termination of the Executive’s employment due to disability or
death as described in Section 8(b) or 8(a), above, a termination by the
Executive which the Executive is entitled to treat as a termination by the
Company pursuant to Section 8(d), above, or a termination by the Executive under

-10-

--------------------------------------------------------------------------------



Section 8(d)(iv), above, shall not be deemed a voluntary termination within the
meaning of this Section 8(e).

          9. EXCISE TAX PAYMENTS.

          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) any payment or distribution made, or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit or accelerated vesting or exercisability of any
award) by the Company, any acquirer or any party related to the Company or the
acquirer to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the United States Internal Revenue Code of 1986, as amended
(the “Code”) (or any successor provision or similar excise tax), or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), (ii) the aggregate amount of the
Executive’s Parachute Payments (as defined in Section 280G(b)(2)(A) of the Code)
is less than 3.25 times the Executive’s Base Amount (as defined in Section
280G(b)(3)(A) of the Code), and (iii) no such Payment would be subject to the
Excise Tax if the payments set forth in Section 8(d)(iii)(B) and (C) hereof were
each reduced by up to 20 percent, then the payments set forth in Section
8(d)(iii)(B) and (C) will each be reduced to the smallest extent possible (and
in no event by more than 20 percent in the aggregate) such that no Payment is
subject to the Excise Tax.

          (b) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) the aggregate amount of the Executive’s
Parachute Payments equals or exceeds 3.25 times the Executive’s Base Amount,
(ii) the aggregate amount of the Executive’s Parachute Payments is less than
3.25 times the Base Amount but one or more Payments would be subject to the
Excise Tax even if the payments set forth in Section 8(d)(iii)(B) and (C) hereof
were each reduced by 20 percent, or (iii) notwithstanding a reduction in
payments pursuant to Section 9(a) above, an Excise Tax is payable by the
Executive on one or more Payments, then, in any such case, Payments shall not be
reduced and the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any income or Excise Tax) imposed upon the Gross-Up Payment and
any interest or penalties imposed with respect to such taxes, the Executive
retains from the Gross-Up Payment an amount equal to the Excise Tax imposed upon
the Payments.

          (c) Subject to the provisions of Section 9(d), all determinations
required to be made under this Section 9, including determination of whether a
Gross-Up Payment is required and of the amount of any such Gross-Up Payment,
shall be made by a nationally recognized public accounting firm selected by the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within l5 business days of
the date of termination of the Executive’s employment, if applicable, or such
earlier time as is reasonably requested. The initial Gross-Up Payment, if any,
as determined pursuant to this Section 9(c), shall be paid to the Executive
within five business days of the receipt of the Accounting Firm’s determination.
If the Accounting Firm determines that no Excise Tax is payable by

-11-

--------------------------------------------------------------------------------



the Executive, it shall furnish the Executive with a written opinion that he has
substantial authority not to report any Excise Tax on his Federal income tax
return. Any determination by the Accounting Firm meeting the requirements of
this Section 9(c) shall be binding upon the Company and the Executive, subject
only to payments pursuant to the following sentence based on a determination
that additional Gross-Up Payments should have been made, consistent with the
calculations required to be made hereunder (the amount of such additional
payments are referred to herein as the “Gross-Up Underpayment”). In the event
that the Company exhausts its remedies pursuant to Section 9(d) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. The fees and disbursements of
the Accounting Firm shall be paid by the Company.

          (d) The Executive shall notify the Company in writing of any claim by
the United States Internal Revenue Service that, if successful, would require
the payment by the Executive of any Excise Tax and, therefore, the payment by
the Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than 30 business days after the Executive receives
written notice of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires, in good faith, to contest such claim (which notice shall
set forth the bases for such contest) and that it will bear the costs and
provide the indemnification as required by this sentence, the Executive shall,
in good faith:

     (i) give the Company any information reasonably requested by the Company
relating to such claim,

     (ii) take such action in connection with contesting such claim as the
Company shall, in good faith, reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
the Executive,

     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and

     (iv) permit the Company to participate, in good faith, in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of all costs and expenses.

-12-

--------------------------------------------------------------------------------



          Without limitation on the foregoing provisions of this Section 9(d),
the Company shall, exercising good faith, control all proceedings taken in
connection with such contest and, at its sole option (but in good faith), may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option (but in good faith), either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to the
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9(d), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(d)) promptly pay to the Company, as
the case may be, the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 9(d), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then any obligation of the Executive to
repay such advance shall be forgiven and the amount of such advance shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

          Notwithstanding any provision herein to the contrary, the Executive’s
failure to strictly comply with the notice provisions set forth in this Section
9, so long as such failure does not prevent the Company from contesting an
excise tax claim, shall not adversely affect the Executive’s rights under this
Section 9. Any amount advanced shall be deemed a nonrefundable payment to the
extent a refundable advance would be a violation of the Sarbanes-Oxley Act.
Anything in this Agreement to the contrary notwithstanding, except as otherwise
provided in Treas. Reg. Section 1.409A -3(i)(1)(v), in no event shall any
payment by the Company pursuant to this Section 9 be made later than the end of
the Executive’s taxable year next following the Executive’s taxable year in
which he remits the related taxes.

          10. NO MITIGATION; NO OFFSET.

          In the event of any termination of employment under Section 8, above,
the Executive shall be under no obligation to mitigate damages or seek other
employment, and, except as expressly set forth herein, there shall be no offset
against amounts due the Executive under this

-13-

--------------------------------------------------------------------------------



Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain.

          11. NONCOMPETITION AND NONSOLICITATION.

          The Executive represents and warrants that, to the best of his
knowledge, he is not using the confidential or proprietary information of any
other person in violation of any agreement or rights of others known to him. The
Executive agrees that the products of the Company and its Affiliates shall
constitute the exclusive property of the Company and its Affiliates.

          For the avoidance of doubt, all trademarks, policy language or forms,
products or services (including products and services under development), trade
names, trade secrets, service marks, designs, computer programs and software,
utility models, copyrights, know-how and confidential information, applications
for registration of any of the foregoing and the right to apply for them in any
part of the world (whether any of the foregoing shall be registered or
unregistered) created or discovered or participated in by the Executive during
the course of his employment (whether or not pursuant to the terms of this
Agreement) or under the instructions of the Company or its Affiliates are and
shall be the absolute property of the Company and its Affiliates, as
appropriate. Without limiting the foregoing, the Executive hereby assigns to the
Company any and all of the Executive’s right, title and interest, if any,
pertaining to the insurance and reinsurance (including, without limitation,
finite insurance and reinsurance), risk assumption, risk management, brokerage,
financial and other products or services developed or improved upon by the
Executive (including, without limitation, any related “know-how”) while employed
by the Company or its Affiliates, including any patent, trademark, trade name,
copyright, ownership or other right that may pertain thereto.

          Since Executive has obtained and is likely to obtain in the course of
Executive’s employment with the Company and its Affiliates knowledge of trade
names, trade secrets, knowhow, products and services (including products and
services under development), techniques, methods, lists, computer programs and
software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
Executive hereby undertakes that:

     (i) Executive will not (either alone or jointly with or on behalf of others
and whether directly or indirectly) encourage, entice, solicit or endeavor to
encourage, entice or solicit away from employment with the Company or its
Affiliates, or hire or cause to be hired, any officer or employee of the Company
or its Affiliates (or any individual who was within the prior twelve months an
officer or employee of the Company or its Affiliates), or encourage, entice,
solicit or endeavor to encourage, entice or solicit any individual to violate
the terms of any employment agreement or arrangement between such individual and
the Company or any of its Affiliates;

     (ii) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) interfere with or disrupt or seek to
interfere with or disrupt (A) the relationships between the Company and its
Affiliates, on the one hand, and any customer or client of the Company and its
Affiliates, on the other hand, (including any insured or reinsured party) who
during the period of twenty-four months immediately

-14-

--------------------------------------------------------------------------------



preceding such termination shall have been such a customer or client, or (B) the
supply to the Company and its Affiliates of any services by any supplier or
agent or broker who during the period of twenty-four months immediately
preceding such termination shall have supplied services to any such person, nor
will Executive interfere or seek to interfere with the terms on which such
supply or agency or brokering services during such period as aforesaid have been
made or provided; and

     (iii) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) whether as an employee, consultant,
partner, principal, agent, distributor, representative or stockholder (except
solely as a less than one percent stockholder of a publicly traded company),
engage in any activities in Bermuda, the United States or greater London if such
activities are competitive with the businesses that (i) are then being conducted
by the Company or its Affiliates and (ii) during the period of the Executive’s
employment were either being conducted by the Company or its Affiliates or
actively being developed by the Company or its Affiliates.

          The provisions of the immediately preceding sentence shall continue as
long as the Executive is employed by the Company or its Affiliates and such
provisions shall continue in effect after such employment is terminated for any
reason until the first anniversary of such termination, provided that if such
employment is terminated by the Company under Section 8(d)(iii) or by the
Executive under Section 8(d)(iii), the provisions of clauses (ii) and (iii)
shall automatically terminate upon such termination of employment, unless the
Company elects, in writing, upon such termination to continue the provisions of
clauses (ii) and (iii) in effect through the six-month anniversary of such
termination of employment in which case the Company shall be obligated to pay
the Executive, in addition to any of the Executive’s rights under Section
8(d)(iii), a lump sum payment equal to the sum of (x) six months of his Base
Salary and (y) one half of the Executive’s average annual bonus payable by the
Company or its subsidiaries for the three years (or shorter period of employment
by any of such entities) immediately preceding the year of termination, and such
lump sum payment shall, subject to Section 25 below, be made 60 days following
his “separation from service” (as defined in Section 7(b) above) with the
Company.

          For purposes of this Agreement, an “Affiliate” of the Company includes
any person, directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with the Company, and such
term shall specifically include, without limitation, the Company’s
majority-owned subsidiaries.

          The limitations on the Executive set forth in this Section shall also
apply to any agent or other representative acting on behalf of Executive.

          While the restrictions aforesaid are considered by both parties to be
reasonable in all the circumstances it is recognized that restrictions of the
nature in question may fail for reasons unforeseen and accordingly it is hereby
declared and agreed that if any of such restrictions or the geographic or other
scope thereof shall be adjudged to be void as going beyond what is reasonable in
the circumstances for the protection of the interests of the Company and its
Affiliates but would be valid if part of the wording thereof were deleted and/or
the periods (if any) thereof reduced and/or geographic or other area dealt with
thereby reduced in scope then said

-15-

--------------------------------------------------------------------------------



restrictions shall apply with such modifications as may be necessary to make
them valid and effective.

          Nothing contained in this Section 11 shall limit in any manner any
additional obligations to which Executive may be bound pursuant to any other
agreement or any applicable law, rule or regulation and Section 11 shall apply,
subject to its terms, after employment has terminated for any reason.

          12. CONFIDENTIAL INFORMATION.

          The Executive covenants that he shall not, without the prior written
consent of the Company, use for the Executive’s own benefit or the benefit of
any other person or entity other than the Company and its Affiliates or disclose
to any person, other than an employee of the Company or other person to whom
disclosure is necessary to the performance by the Executive of her duties in the
employ of the Company, any confidential, proprietary, secret, or privileged
information about the Company or its Affiliates or their business or operations,
including, but not limited to, information concerning trade secrets, know-how,
software, data processing systems, policy language and forms, inventions,
designs, processes, formulae, notations, improvements, financial information,
business plans, prospects, referral sources, lists of suppliers and customers,
legal advice and other information with respect to the affairs, business,
clients, customers, agents or other business relationships of the Company or its
Affiliates. Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret, confidential proprietary or privileged information or data
relating to the Company or any of its Affiliates or predecessor companies, and
their respective businesses, which shall have been obtained by Executive during
her employment, unless and until such information has become known to the public
generally (other than as a result of unauthorized disclosure by the Executive)
or unless he is required to disclose such information by a court or by a
governmental body with apparent authority to require such disclosure. The
foregoing covenant by the Executive shall be without limitation as to time and
geographic application and this Section 12 shall apply in accordance with its
terms after employment has terminated for any reason. The Executive acknowledges
and agrees that he shall have no authority to waive any attorney-client or other
privilege without the express prior written consent of the Compensation
Committee as evidenced by the signature of the Company’s General Counsel.

          13. WITHHOLDING.

          Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.

-16-

--------------------------------------------------------------------------------



          14. GUARANTY AND AFFILIATE SERVICES.

          (a) LIABILITY. Each of XL Insurance Ltd and XL Re Ltd (together, the
“Guarantors”) hereby agrees to be jointly and severally liable together with the
Company, for the performance of all obligations and duties, and the payment of
all amounts, due to the Executive under this Agreement.

          (b) RESPONSIBILITY. All of the other terms and provisions of this
Agreement relating to the Executive’s employment by the Company shall likewise
apply mutatis mu-tandis to the Executive’s employment by any of its Affiliates,
it being understood that if the Executive’s employment with the Company is
terminated, his employment with its Affiliates shall also be terminated and the
Executive shall be required to resign immediately from all directorships and
other positions held by the Executive in the Company and its Affiliates or in
any other entities in respect of which the Executive was acting as a
representative or designee of the Company or its Affiliates in connection with
his employment.

          15. ENTIRE AGREEMENT.

          This Agreement, together with the Exhibits, contains the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Company and the Executive
with respect thereto.

          16. ASSIGNABILITY; BINDING NATURE.

          This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs and assigns. No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his right to compensation and benefits hereunder,
which may be transferred by will or operation of law subject to the limitations
of this Agreement. No rights or obligations of the Company under this Agreement
may be assigned or transferred by the Company except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
or amalgamation or scheme of arrangement in which the Company is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes by operation of law or in writing duly executed by the
assignee or transferee all of the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law.

          17. INDEMNIFICATION.

          The Executive shall be provided indemnification by the Company to the
maximum extent permitted by applicable law and its charter documents against
expenses incurred and damages paid or payable by the Executive with respect to
claims based on actions or failures to act by the Executive in his capacity as
an officer, director or employee of the Company or its Affiliates or in any
other capacity, including any fiduciary capacity, in which the Executive served
at the request of the Company or an Affiliate. In addition, he shall be covered
by a directors’ and

-17-

--------------------------------------------------------------------------------



officers’ liability policy with coverage for all directors and officers of the
Company in an amount equal to at least US $75,000,000. Such directors’ and
officers’ liability insurance shall be maintained in effect for a period of six
years following termination of the Executive’s employment for any reason other
than pursuant to Section 8(c) or Section 8(e) hereof.

          18. SETTLEMENT OF DISPUTES.

          (a) Any dispute between the Parties arising from or relating to the
terms of this Agreement or the Executive’s employment with the Company or its
Affiliates shall, except as provided in Section 18(b) or Section 18(c), be
resolved by binding arbitration held in New York City in accordance with the
rules of the American Arbitration Association.

          (b) Executive acknowledges that the Company and its Affiliates will
suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if Executive breaches his obligations under Section 11 or 12.
Accordingly, Executive agrees that the Company and its Affiliates will be
entitled, in addition to any other available remedies, to obtain injunctive
relief against any breach or prospective breach by Executive of his obligations
under Section 11 or 12 in any Federal or state court sitting in the City and
State of New York or court sitting in Bermuda or the United Kingdom, or, at the
Company’s or any Affiliate’s election, in any other jurisdiction in which
Executive maintains his residence or his principal place of business. Executive
hereby submits to the non-exclusive jurisdiction of all those courts for the
purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain such injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail
or delivery, addressed to the last address of Executive known to the Company or
its Affiliates, or in any other manner authorized by law. Executive further
agrees that, in addition to any other remedies available to the Company or its
Affiliates by operation of law or otherwise, because of any breach by Executive
of his obligations under Section 11 or 12 he will forfeit any and all bonus and
rights to any payments to which he might otherwise then be entitled by virtue
hereof and such payments may be suspended so long as any good faith dispute with
respect thereto is continuing; provided, however, that payments, benefits and
other rights and privileges of the Executive under this Agreement following
termination of the Executive’s employment during a Post-Change Period shall not
be forfeited, suspended, offset, diminished or otherwise altered in any way on
account of any breach or prospective breach of Section 11, Section 12 or any
other provision of this Agreement alleged by the Company.

          (c) Notwithstanding any other provision of this Agreement, the
Executive may elect to resolve any dispute involving a breach or alleged breach
of this Agreement following termination of the Executive’s employment during a
Post-Change Period in any Federal or State court sitting in the City and State
of New York or court sitting in Bermuda or the United Kingdom. The Company and
the Guarantors hereby submit to the non-exclusive jurisdiction of all those
courts for the purposes of any such actions or proceedings instituted by the
Executive, and the Company and the Guarantors agree that process in any or all
of such actions or proceedings may be served by registered mail or delivery,
addressed to the Company as set forth in Section 20, or in any other manner
authorized by law. The Company and the Guarantors shall pay all costs associated
with any court proceeding under this Section 18(c) without regard to the outcome
of such proceeding, including all legal fees and expenses of the Executive, who
shall be

-18-

--------------------------------------------------------------------------------



reimbursed for all such costs within ten (10) days following written demand
therefor by the Executive (which written demand shall be made no later than six
(6) months following the end of the calendar year in which such costs were
incurred).

          (d) Each Party shall bear its own costs incurred in connection with
any proceeding under Sections 18(a) or 18(b) hereof, including all legal fees
and expenses: provided, however, that the Company shall bear all such costs of
the Executive (to the extent such costs are reasonable) if the Executive
substantially prevails in the proceeding. Following the final determination of
the dispute in which the Executive has substantially prevailed, the Company
shall reimburse all such reasonable costs within ten (10) days following written
demand therefor (supported by documentation of such costs) by the Executive, and
the Executive shall make such written demand within sixty (60) days following
the final determination of the dispute; provided, however, that such payment
shall be made no later than on or prior to the end of the calendar year
following the calendar year in which the cost is incurred. Notwithstanding the
foregoing, in the event a final determination of the dispute has not been made
by December 20 of the year following the calendar year in which the cost is
incurred, the Company shall, within ten (10) days after such December 20,
reimburse such reasonable costs (supported by documentation of such costs)
incurred in the prior taxable year; provided, however, that the Executive shall
return such amounts to the Company within ten (10) business days following the
final determination if the Executive did not substantially prevail in the
dispute.

          (e) The amount of any expenses eligible for payment under this Section
18 during a calendar year will not affect the amount of any expenses eligible
for payment under this Section 18 in any other taxable year.

          19. AMENDMENT OR WAIVER.

          No provision in this Agreement may be amended unless such amendment is
agreed to in writing, signed by the Executive and by a duly authorized officer
of the Company and the Guarantors. No waiver by any Party of any breach by the
other Party of any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of a similar or dissimilar condition
or provision at the same or any prior or subsequent time. Except as set forth in
Section 8(d)(iv) or Exhibit B, any waiver must be in writing and signed by the
Executive or a duly authorized officer of the Company and the Guarantors, as the
case may be.

          20. NOTICES.

          Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by courier, or by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently by similar process give notice of:

          If to the Company:

XL Capital Ltd
One Bermudiana Road

-19-

--------------------------------------------------------------------------------



Hamilton HM11, Bermuda
Att’n: General Counsel

          If to the Executive:

To the last address delivered to
the Company by the Executive in
the manner set forth herein.

          21. SEVERABILITY.

          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

          22. SURVIVORSHIP.

          The respective rights and obligations of the Parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

          23. REFERENCE.

          In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative.

          24. GOVERNING LAW.

          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without reference to the
principles of conflict of laws.

          25. SECTION 409A.

          (a) It is intended that this Agreement will comply with Section 409A
of the Code (and any regulations and guidelines issued thereunder) to the extent
the Agreement is subject thereto, and the Agreement shall be interpreted on a
basis consistent with such intent. If an amendment of the Agreement is necessary
in order for it to comply with Section 409A, the parties hereto will negotiate
in good faith to amend the Agreement in a manner that preserves the original
intent of the parties to the extent reasonably possible. No action or failure to
act, pursuant to this Section 25 shall subject the Company to any claim,
liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Executive from the obligation to pay any
taxes pursuant to Section 409A of the Code.

          (b) Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his “separation from service” (within
the meaning of Treas. Reg. Section 1.409A -1(h)) to be a “specified employee”
(within the meaning of Treas. Reg. Sec-

-20-

--------------------------------------------------------------------------------



tion 1.409A -1(i)), then with regard to any payment that is required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code, such payment shall not be
made prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of his “separation from service,” or (ii) the date of his
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 25 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid to the Executive in a lump sum, and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein. In no case will compliance with this Section by the
Company constitute a breach of the Company’s or the Guarantors’ obligations
under this Agreement. Notwithstanding any provision of this Agreement to the
contrary, for purposes of Sections 8(b) and 8(d) above, the Executive will be
deemed to have terminated his employment on the date of his “separation from
service” (within the meaning of Treas. Reg. Section 1.409A -1(h)) with the
Company.

          26. HEADINGS.

          The heading of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

          27. COUNTERPARTS.

          This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all of which counterparts taken together will constitute one and the
same agreement.

-21-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

  XL CAPITAL LTD         By:           EXECUTIVE OFFICER         By:            
    GUARANTORS:         XL INSURANCE LTD         By:           XL RE LTD        
By:  


-22-

--------------------------------------------------------------------------------



EXHIBIT A

CHANGE IN CONTROL

A “Change in Control” shall be deemed to have occurred:

          (i) any person (which, for all purposes hereof, shall include, without
limitation, an individual, sole proprietorship, partnership, unincorporated
association, unincorporated syndicate, unincorporated organization, trust, body
corporate and a trustee, executor, administrator or other legal representative)
(a “Person”) or any group, as defined in Sections 13(d) or 14(d) of the United
States Securities Exchange Act of 1934 (other than a group of which the
Executive is a member or which has been organized by the Executive), becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing, or acquires the right to control or direct, or to acquire through
the conversion of securities or the exercise of warrants or other rights to
acquire securities, 30% or more of either (I) the outstanding Ordinary Shares of
the Company, (II) the outstanding securities of the Company having a right to
vote in the election of directors, or (III) the combined voting power of the
outstanding securities of the Company having a right to vote in the election of
directors; or

          (ii) if there shall be elected or appointed to the Board of Directors
of the Company (the “Board”) any director or directors whose appointment or
election by the Board or nomination for election by the Company’s shareholders
was not approved by a vote of at least a majority of the directors then still in
office who were either directors on the date of execution of this Agreement or
whose election or appointment or nomination for election was previously so
approved; or

          (iii) upon consummation of a reorganization, scheme of arrangement,
merger, consolidation, combination, amalgamation, corporate restructuring,
liquidation, winding up, exchange of securities, or similar transaction (each,
an “Event”), in each case, in respect of which the beneficial owners of the
outstanding Company Ordinary Shares immediately prior to such Event do not,
following such Event, beneficially own, directly or indirectly, more than 60% of
each of the outstanding equity share capital, and the combined voting power of
the then outstanding voting securities entitled to vote in the election of the
directors, of the Company and any resulting entity, in substantially the same
proportions as their ownership, immediately prior to such Event, of the Ordinary
Shares and voting power of the Company; or

          (iv) if there occurs an Event involving the Company as a result of
which 25% of more of the members of the Board of the Company are not persons who
were members of the Board immediately prior to the earlier of (x) the Event, (y)
execution of an agreement, the consummation of which would result in the Event,
or (z) announcement by the Company of an intention to effect the Event; or

-1-

--------------------------------------------------------------------------------



          (v) if the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Change in Control has occurred.

-2-

--------------------------------------------------------------------------------



EXHIBIT B

GOOD REASON

          For purposes of this Agreement, “Good Reason” shall mean any of the
following, unless done with the prior express written consent of the Executive:

     (i) (A) The assignment to Executive of duties inconsistent with Executive’s
position (including duties, responsibilities, status, titles or offices as set
forth in Section 3 hereof); or (B) any elimination, diminution or reduction of
Executive’s duties or responsibilities except in connection with the termination
of Executive’s employment for Cause, disability or as a result of Executive’s
death or by Executive other than for Good Reason; and for purposes for this
clause (i), the determination of whether there has been a reduction of duties or
responsibilities or an assignment of duties inconsistent with the Executive’s
position shall take into account the Executive’s duties, responsibilities and
position with the ultimate parent of the parent/subsidiary group as a whole
which includes the Company;

     (ii) The (A) reduction in Executive’s Base Salary from the level in effect
immediately prior to the Change in Control, or (B) payment of an annual bonus in
an amount less than the lesser of (x) the most recent annual bonus paid prior to
the Change in Control or (y) the greater of (I) the most recent target bonus, if
any, established prior to the Change in Control or (II) the annual average bonus
paid for the preceding three complete years prior to the Change in Control (or
such lesser number of complete years as the Executive shall have been employed
by the Company);

     (iii) The failure by the Company or the Guarantors to obtain the specific
written assumption of this Agreement by any successor or assign of the Company
or the Guarantors or any person acquiring substantially all of the Company’s or
the Guarantors’ assets;

     (iv) Any breach by the Company or the Guarantors of any provision of this
Agreement or any agreements entered into pursuant thereto that remains uncured
for 20 calendar days following written notice of same by the Executive;

     (v) Notwithstanding the provisions of Section 3(b) of this Agreement,
requiring the Executive to be based at any office or location that is greater
than 35 miles from the office or location at which the Executive was principally
located immediately prior to the Change in Control;

     (vi) During the Post-Change Period, (A) the failure to continue in effect
any compensation or incentive plan in which Executive participates immediately
prior to the time of the Change in Control unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan providing Executive with
at least the same aggregate economic opportunity on an after-tax basis available
to the Executive immedi-

-1-

--------------------------------------------------------------------------------



ately prior to the Change in Control) has been made with respect to such plan in
connection with the Change in Control, or the failure to continue Executive’s
participation therein on substantially the same basis both in terms of the
amount of benefits provided and the level of his participation relative to other
participants, as existed at the time of the Change in Control; or (B) the
failure to continue to provide Executive with benefits and coverage at least as
favorable in the aggregate as those enjoyed by him under the Company’s pension,
life insurance, medical, health and accident, disability, deferred compensation
or savings plans in which he was participating at the time of the Change in
Control; or

     (vii) The failure by the Company to pay within 7 calendar days of the due
date any amounts due under any benefit or compensation plan, including any
deferred compensation plan.

Notwithstanding any provision in this Agreement to the contrary, the Executive
must give written notice of his intention to terminate his employment for Good
Reason within sixty (60) days after the act or omission which constitutes Good
Reason, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such act or omission.

-2-

--------------------------------------------------------------------------------



SCHEDULE 1

As of June 30, 2009, the following Executive Officers were parties to this Form
of Agreement:

Celia R. Brown
Kirstin R. Gould
Jacob D. Rosengarten

-3-

--------------------------------------------------------------------------------